Citation Nr: 9914947	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-28 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of the knees 
and hips.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to April 
1943.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (RO).  

In May 1998, the Board remanded this case for further action 
by the RO.  The RO's action has been completed and the case 
returned to the Board.  

Initially, a July 1943 rating decision denied service-
connection for pes planus.  A February 1944 rating decision 
granted service-connection for pes planus.  The service-
connected disability was revised to weak foot, bilateral, by 
an August 1944 rating decision.  An August 1962 rating 
decision described the service-connected disability as weak 
feet, bilateral, with metatarsalgia (formerly diagnosed flat 
foot, bilateral).  

At a May 1993 hearing at the RO, the veteran raised the issue 
of entitlement to service connection for a back disorder.  
This claim has not been adjudicated by the RO and it is not 
inextricably intertwined with the issues presented on appeal. 
Accordingly, is referred to the RO for any indicated action.  
In his substantive appeal, the veteran indicated that he was 
currently receiving 10 percent disability compensation and he 
wanted that increased to 50 percent.  To the extent that this 
is a claim for an increased rating for bilateral weak feet 
with metatarsalgia, it has not been adjudicated by the RO.  
It is not inextricably intertwined with the issues presented 
on appeal and is also referred to the RO for any indicated 
action.  


FINDINGS OF FACT

1.  The development directed by the Board's remand has been 
completed to the extent possible and the evidence necessary 
for an equitable determination of the appealed issue is of 
record.  
2.  Osteoarthritis of the knees and hips is not shown to have 
been present in service or compensably manifested within one 
year after separation from service, did not result from any 
injury in service, and is not otherwise of service origin.  

3.  Osteoarthritis of the knees and hips is not shown to be 
causally related to the veteran's service-connected bilateral 
weak feet with metatarsalgia.  


CONCLUSIONS OF LAW


1.  Arthritis of the knees and hips is not the result of a 
disease or injury incurred in or aggravated by service, nor 
may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991 and 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  Arthritis of the knees and hips is not proximately due to 
or the result of a service-connected disease or injury, 
specifically, bilateral weak feet with metatarsalgia.  
38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1998); 38 C.F.R. 
§ 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

An August 1942 entrance examination was reported as showing 
no musculoskeletal defects.  In February 1943, the veteran 
was hospitalized for pes planus.  On examination, it was 
noted that he had no limp.  It was recorded that he had had 
pain in his legs on excessive standing or walking since he 
was 12 years old.  He was described as having had the pain 
for many years and he reported that his feet and legs had 
gradually gotten worse in service.  He could not walk two 
miles or stand more than ten minutes.  Records received from 
the Office of the Surgeon General, Department of the Army, 
show only the February 1943 hospitalization for pes planus.  

An August 1944 VA orthopedic examination found that the 
veteran's transverse and longitudinal arches were down and 
that weightbearing was unevenly distributed.  There was 
subluxation of the talus and navicular bones, with bulging 
and depression of the inner side of the foot.  

In an October 1949 VA orthopedic examination report, it was 
noted that the veteran had painful feet which was evident 
from his gait.  There was abnormal weight-bearing and there 
was second degree pes planus with medial bulge.  There was 
medial angulation of the heel cords and a slight palpable 
bulge of the navicular and slight swelling across the 
metatarsal.  It was recorded that the veteran's feet had 
begun hurting after he ran an obstacle course; he did not 
report falling.  

In December 1949, two of the veteran's private physicians 
reported that the veteran had injured both feet when he fell 
from a wall while on an obstacle course in 1941, with pain in 
his feet since then.  Both physicians diagnosed pes planus.  
In addition, one of the physicians diagnosed arthritis of the 
tarsal-metatarsal joints with ligamentous relaxation, 
possible tear, and hammertoes.  

During an October 1951 VA orthopedic examination, the veteran 
reported that both feet had hurt since he fell from a wall on 
the obstacle course.  He also said that he had a backache.  
The examiner commented that the veteran's walk was indicative 
of painful feet.  The veteran's spine had no external defect, 
and functional tests showed no definite limitation or defect.  

In July 1956, the veteran was hospitalized by the VA for 
complaints of low back pain which had begun about 10 years 
earlier.  He associated no trauma with the onset of his pain.  
Initially, the pain was intermittent and localized to the 
lumbosacral region.  Reportedly, the veteran had been in 
almost constant distress for the prior three or four months.  
In addition to the back pain, he had a throbbing along the 
distribution of the left sciatic nerve.  X-rays of the 
lumbosacral spine showed narrowing of the L5-S1 interspace, 
with moderate degenerative changes.  The diagnosis was 
herniation of nucleus pulposus, lumbar.  

In September 1960, a private physician submitted a statement 
with regard to the veteran's feet and back.  He reported that 
office records showed that the veteran had hurt his feet in 
1942 while in service.  In November 1961, another of the 
veteran's private physicians reported that, during an 
examination of the veteran that month, he recorded that the 
veteran had had painful flat feet since 1940 or 1941 
following a fall from a wall while running an obstacle 
course.  

X-rays of the veteran's lumbar spine made during an October 
1974 VA hospitalization found minimal osteoarthritis.  It was 
recorded that X-rays of his back at another VA hospital two 
months earlier had shown arthritis.  

Records from a private clinic show that the veteran was 
treated for hypertrophic arthritis in both knees in June 
1978.  

During an October 1978 VA examination, the veteran reported 
landing on his "feet and butt" when he fell from a wall 
while running an obstacle course during service.  According 
to the veteran, at the time of the original injury, his feet 
became swollen and burned.  He walked with a limp.  The 
examiner stated that walking without shoes showed that the 
veteran's limp was due to his knee problem, and that he had a 
mild genu valgum.  

In November 1988, the veteran's private physician reported 
that the veteran had worsening disability of the feet with 
advancing age, which might be causing groin and back 
difficulty.  

In February 1991, the veteran was hospitalized and underwent 
total right knee replacement surgery.  X-rays showed severe 
degenerative changes in the right knee.  

Records from a private physical therapist show that in June 
1991, the veteran developed pain in the right hip and groin 
area.  

In May 1992, a private chiropractor stated that knee surgery 
and fallen arches had contributed greatly to, if not caused, 
the veteran's hip condition (unspecified) or, at the very 
least, aggravated that condition.  In June 1992, one of the 
veteran's private physician's commented  that the veteran had 
"bad knees and hips" which probably were secondary to "bad 
feet."  

During a September 1992 VA orthopedic examination, it was 
recorded that the veteran had pain in both knees, which, he 
believed, started in about 1950, as well as a history of 
total right knee replacement surgery.  The diagnosis was 
degenerative arthritis of both knees.  The report of a 
September 1992 VA hip examination shows a history of the 
veteran's having fallen from a wall while running an obstacle 
course in service, landing on his feet and buttocks and 
injuring his feet.  Reportedly, the veteran began having pain 
in his hips, particularly the right hip, about three years 
before.  The diagnosis was degenerative arthritis of the 
hips.  On VA examination of the veteran's feet conducted in 
September 1992, there was noted the presence of moderate 
plantar fasciitis of the right and left foot, bearing no 
relationship to the veteran's knee and hip disorder.  

In November 1992, the veteran's private physician reported 
that he had seen the veteran in 1978 for osteoarthritis and 
made a diagnosis of ankylosing spondylitis.  Reportedly, 
multiple joint arthritis affected mainly both of the 
veteran's knees, his lower lumbar spine, and the left 
shoulder and cervical spine.  The veteran's physician 
indicated that arthroscopy of the veteran's right knee in 
1982 had shown severe degenerative arthritis.  

Records received from another of the veteran's private 
physicians in January 1993 do not show any findings regarding 
the feet, knees or hips.  A March 1992 note shows a complaint 
of arthritis pain all over the body.  

At a May 1993 hearing at the RO, the veteran testified that 
he hurt both his back and feet in a fall on the obstacle 
course during basic training, but felt that limping because 
of his feet had caused the problems in his knees and hips.  
Hearing transcript at 2.  He reported falling 16 or 18 feet, 
following which he immediately went on sick call.  He was 
given aspirin and did not recall if any records had been 
made.  Id. at 5.  He said that he favored his right side when 
he walked and experienced pain.  Id. at 8-9.  

Records from one of the veteran's private physicians covering 
the period from May 1992 to March 1993 show treatment 
primarily for right groin pain.  Medical records from another 
of the veteran's private physicians covering the period from 
August 1992 to July 1993 do not show any treatment for either 
the veteran's knees or hips.  

In July 1996, records covering the period from April 1978 to 
August 1991, including records from a private clinic, were 
received from the veteran's private physician.  Those records 
showed treatment for a number of disorders.  Also in July 
1996, the veteran reported that some of the doctors who 
performed early treatment on his knees and legs were 
deceased, "gone" (presumably quit practicing), or had no 
records.  

In August 1996, the veteran reported that he could not obtain 
the medical records pertaining to him from his physician's 
office.  Previously the RO had advised the veteran that it 
was unable to obtain medical records pertaining to him and 
requested his assistance in obtaining them.  

During a November 1996 VA examination, it was recorded that, 
while climbing a wall during basic training, the veteran had 
fallen, landing on his feet and tailbone.  He tried to keep 
going.  One day he noticed that his feet were swollen.  The 
next day, he went to the clinic and was given aspirin for 
several weeks.  He was then hospitalized for three months.  
About 10 years after the fall, he developed low back, hip and 
knee pain.  The examiner reviewed the medical records 
pertaining to the veteran.  The pertinent diagnoses were 
diffuse generalized osteoarthritis, including the ankles, 
knees, hips and lumbar spine, and pes planus.  The examiner 
commented that, while pes planus could put some mechanical 
stresses on other joints and could contribute to joint pain, 
that had never been established definitively and objectively 
in the medical literature.  The examiner also said that there 
was no objective medical evidence to relate the veteran's 
arthritis to either pes planus or the fall.  

Criteria and Analysis

At the outset, the Board notes that the veteran's claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 and Supp. 1998)  That is, he has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The term "service connection" connotes many factors but, 
basically, it means that a disease or injury, resulting in 
disability, was incurred coincident with service in the Armed 
Forces, or, if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946 and arthritis becomes manifest to 
a compensably disabling degree within one year of separation 
from such service, it shall be presumed to have been incurred 
in service.  38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Although the truthfulness of evidence must be presumed for 
the purpose of determining whether a claim is well grounded, 
there is no presumption of credibility of evidence when 
deciding a claim on the merits.  Rather, the Board must 
assess the credibility of and weigh the evidence presented in 
support of the claim.  
When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

In the present case, there exists no objective evidence that 
osteoarthritis of the knees and hips was present in service, 
or the result of a fall in service, or compensably disabling 
within one year after separation from service.  The veteran, 
rather, appears to be contending that osteoarthritis of the 
knees and hips, first reported many years after service, is 
the result of gait abnormalities resulting from service-
connected bilateral weak feet, with metatarsalgia.  

In that regard, the positive evidence of a relationship 
between osteoarthritis of the knees and hips and the reported 
injury in service consists of the veteran's statements and 
testimony.  While several physicians have reported that the 
veteran fell from a wall in service, and has had painful feet 
since then, none has expressed the opinion that the fall was 
the cause of the osteoarthritis of the knees and hips.  It 
should be noted that the reported history is not supported by 
contemporaneous records.  When the veteran was hospitalized 
in 1943, while in service, he did not report a fall, but 
rather gradually worsening legs and feet.  There was no 
report of a fall until December 1949 (more than 6 years 
following the veteran's discharge from service), despite the 
fact that he had examinations between separation from service 
and December 1949.  During an October 1949 VA orthopedic 
examination, the veteran reported that his feet had begun 
hurting after he ran an obstacle course, but made no mention 
of any fall.  Also, the probative value of the December 1949 
medical statements, which were probably based on a history 
provided by the veteran, is diminished by the fact that both 
doctors reported that the veteran had fallen in 1941, which 
was prior to the time he entered service.  

The evidence against a causal relationship between a fall in 
service and the veteran's osteoarthritis of the knees and 
hips consists of the opinion of the physician who examined 
the veteran in November 1996 that there was no objective 
evidence of such a relationship.  There is nothing in the 
record to show that the veteran is competent to express an 
opinion regarding medical causation.  The Board believes that 
the evidence against a causal relation between a fall in 
service and osteoarthritis of the knees and hips is the more 
probative.  It was expressed by a physician after a review of 
the record, as opposed to the veteran's statement which was 
made from memory years after the incident was supposed to 
have taken place, and which is not supported by any medical 
evidence.  In Grottveit v. Brown, 5 Vet. App. 91 (1993), the 
United States Court of Veterans Appeals (as of March 1, 1999, 
the United States Court of Appeals for Veterans Claims) held 
that where the determinative issue involves medical causation 
or diagnosis, competent medical evidence that the claim is 
possible or plausible is required for a well-grounded claim.  
Although Grottveit  dealt with what was required for a well-
grounded claim, the Board believes that it also establishes a 
principle that medical evidence is required for medical 
causation.  Accordingly, the Board concludes that the 
evidence against a causal relationship between a fall in 
service and osteoarthritis of the knees and hips outweighs 
the evidence that there is such a relationship.  

It should be noted that service-connection was initially 
granted for pes planus.  The service-connected disability was 
later revised to bilateral weak feet and later, to bilateral 
weak feet with metatarsalgia.  Accordingly, for the purpose 
of the Board's decision, these disabilities will be 
considered as essentially "one and the same.".  

In that regard, there exits some evidence of a relationship 
between osteoarthritis of the knees and hips and the 
veteran's service-connected bilateral weak feet, with 
metatarsalgia.  This evidence consists of various statements 
by certain of the veteran's private physicians.  Evidence 
weighing against the veteran's claim consists of the 
diagnosis following a September 1992 VA podiatric examination 
of moderate plantar fasciitis right and left feet, with no 
relationship to any knee or hip disorder, and the opinion of 
the physician who examined the veteran in November 1996.  
This opinion was rendered after spending nearly 4 hours 
examining not only the veteran, but nearly 50 years of 
medical records, and is to the effect that there exists "no 
objective medical evidence" demonstrating that the veteran's 
degenerative joint disease (of the knees and hips) is "in 
fact related to his service-connected pes planus and fall."  

The Board believes that the negative evidence outweighs the 
positive evidence.  As noted above, the opinion of the 
physician who examined the veteran in November 1996 that 
there was no objective evidence of a causal relationship 
between a fall in service and osteoarthritis of the knees and 
hips was made following a comprehensive examination which 
included a review of the record and past medical findings, as 
well as a review of medical literature.  Moreover, statements 
by the veteran's private physicians, though presumably based 
on observation, are conclusory.  It should be noted that, 
when requested by the Board to provide a rationale for such 
statements, these physicians failed to respond.  Under such 
circumstances, and absent any demonstrated relationship 
between the veteran's service-connected foot disorder and 
arthritis of the knees and hips, his claim must be denied.


ORDER

Service connection for arthritis of the knees and hips is 
denied.  



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 

